DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed
03/03/2022. Claims 1-21 are acknowledge as pending in this application with claims 1, 7-8, 12 are amended, claims 2-6, 9-11, 13-18, 20 are previously presented, claim 19 is canceled and claims 21 are newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed on 01/12/2022 have overcome the Drawing Objection, Claim Rejection 112a and 112b. Further, the applicant amendment filed on 01/12/2022 have raised Claim Objection issues.

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
Claim 1, lines 9-10, “the first end of the solid metal center shaft” should be corrected to --- the first end portion of the solid metal center shaft---
Claim 1, lines 13-14, “the second end of the solid metal center shaft” should be corrected to --- the second end portion of the solid metal center shaft---
Claim 2, line 3, “the first and second faces” should be corrected to ---the first and second end faces---.  
Claim 2, line 7, “the first and second faces” should be corrected to ---the first and second end faces---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7, 9-11, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222 A1) in view of Abranchess (US 2010/0317496 A1), and further in view of Mikulski (US 2006/0019806 A1)
Regarding claim 1: Dovner et al discloses an exercise bar comprising: 
a handle tube (knurled aluminum center segment 62) with a longitudinal interior bore (knurled aluminum center segment 62 has interior bore to slide onto steel shaft 60), the handle tube (knurled aluminum center segment 62) having a first end (see annotated in FIG. 8A) and a second end (see annotated in FIG. 8A); 
a solid metal center shaft (steel core or shaft 60), wherein the solid metal center shaft (steel core or shaft 60) is fitted through the longitudinal interior bore (knurled aluminum center segment 62 has interior bore to slide onto steel shaft 60) thereby exposing a first end portion (see annotated in FIG. 8A) of the solid metal center shaft at the first end (see annotated in FIG. 8A) of the handle tube and exposing a second end portion (see annotated in FIG. 8A) of the solid metal center shaft at the second end (see annotated in FIG. 8A) of the handle tube; 
a first band arm (first bar retention pin 70; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”) received by a first notch (the hole on the first end of the center shaft that allow the pin 70 to pass through, see annotated in FIG. 8A) at the first end (see annotated in FIG. 8A) of the solid metal center shaft; and 
a second band arm (second bar retention pin 70; in FIG. 8A, it appears that there are two handle extensions 64 and each handle extension 64 has retention pin 70; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”) received by a second notch (second notch is the right hole that the right pin is inserted into, see FIG.8A) at the second end (see annotated in FIG. 8A) of the solid metal center shaft.

    PNG
    media_image1.png
    685
    1268
    media_image1.png
    Greyscale



Dovner fails to disclose wherein the solid center shaft longitudinally rotates independent of the handle tube.
Abranchess teach wherein the solid center shaft (Abranchess, gripping 58, see annotated in FIG.2) longitudinally rotates independent of the handle tube (Abranchess, the handle tube is the gripping bar 58; the grip 57 is capable to rotate independent with the gripping bar 58 because the grip 57 is removable from the gripping bar 58, Para [0082] “Grip 57 can also be removable from gripping bar 58.”).

    PNG
    media_image2.png
    778
    656
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid center shaft of Dovner to be rotatable independent of the handle tube, as taught in Abranchess, for the purpose of providing comfort and flexible of the user when gripping the exercise bar.

Dovner in view of Abranchess fails to teach the first band arm comprising a first hook region that removably receives a first portion of an elastic band;
the second band arm comprising a second hook region that removably receives a second portion of the elastic band.

Mikulski teach the first band arm (Mikulski, the first band arm include the pin and the first hook region, see annotated in FIG.17) comprising a first hook region (Mikulski, the first hook region is the curved portion, see annotated in FIG.17) that removably receives a first portion of an elastic band (Mikulski, see annotated in FIG.17);
the second band arm (Mikulski, the second band arm include the pin and the second hook region, see annotated in FIG.17) comprising a second hook region (Mikulski, the second hook region is the curved portion, see annotated in FIG.17) that removably receives a second portion of the elastic band (Mikulski, see annotated in FIG.17).

    PNG
    media_image3.png
    802
    808
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the retention pin of Dovner with the pin with the hook region of Mikulski because both of the retention pin of Dovner and the pin with the hook region of Mikulski are connecting member and the replacement of the pin with hook region of Mikulski would not destroy the intent of use of the device of Dovner for the purpose of allowing the user to perform exercise with resistance bands.

Regarding claim 2: Dovner et al discloses wherein a first cylindrical handle end cap (first handle extensions 64) having a first end face (see annotated FIG. 8A), a second end face (see annotated FIG. 8A), and a cylindrical exterior face (see annotated FIG. 8A), with a first bore hole (the first bore hole is the hole that the first end of the steel core 60 is inserted into, see annotated FIG. 8A) along a central axis (see annotated in red FIG. 8A) of the first cylindrical handle end cap (first handle extensions 64) between the first and second faces (see annotated FIG. 8A) of the first cylindrical handle end cap (first handle extensions 64); and 
a second cylindrical handle end cap (see annotated FIG. 8A) having a first end face (see annotated FIG. 8A), a second end face (see annotated FIG. 8A), and a cylindrical exterior face (see annotated FIG. 8A), with a first bore hole (the first bore hole is the hole that the second end of the steel core 60 is inserted into, see annotated FIG. 8A) along a central axis (see annotated in red in FIG. 8A) of the second cylindrical handle end cap between the first (see annotated FIG. 8A) and second faces (see annotated FIG. 8A) of the second cylindrical handle end cap, wherein 
the first end portion (see annotated FIG. 8A) of the solid metal center shaft is fitted through the first bore hole (see annotated FIG. 8A) of the first cylindrical handle end cap (first handle extensions 64) (see FIG. 8A; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), 
the second end portion (see annotated FIG. 8A) of the solid metal center shaft is fitted through the first bore hole (see annotated FIG. 8A) of the second cylindrical handle end cap (second handle extensions 64) (see FIG. 8A; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), 
the first band arm (first bar retention pin 70) is fitted onto the first end portion (see annotated FIG. 8A) of the solid metal center shaft through attachment to the first cylindrical handle end cap (first handle extensions 64) (see FIG. 8A; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), and 
the second band arm (first bar retention pin 70) is fitted onto the second end portion (see annotated FIG. 8A) of the solid metal center shaft through attachment to the second cylindrical handle end cap (second handle extensions 64) (see FIG. 8A; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”).

Regarding claim 5: Dovner et al discloses wherein 
the first cylindrical handle end cap (first handle extensions 64) has a second bore hole (the channel of the handle extension 64 that the pin 70 transverse through; in FIG. 8A, the channel appears to be vertical and perpendicular with the first bore hole, see annotated in FIG. 8A; emphasis added, Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), orthogonal to the first bore hole (see annotated in FIG. 8A) of the first cylindrical handle end cap, 
the second bore hole (the channel of the handle extension 64 that the pin 70 transverse through; in FIG. 8A) of the first cylindrical handle end cap (first handle extension 64) runs between the cylindrical exterior face (see annotated in FIG. 8A) and the central axis (see annotated in FIG. 8A) of the first cylindrical handle end cap (see FIG. 8A), 
the second cylindrical handle end cap (second handle extensions 64) has a second bore hole (the channel of the handle extension 64 that the pin 70 transverse through; although FIG. 8A only shows the first bore hole of the first handle extensions 64; the second handle extensions 64 is structurally similar with the first handle extensions; as shown in FIG. 8, the channel appears to be vertical and perpendicular with the first bore hole; emphasis added, Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), orthogonal to the first bore hole (see annotated in FIG. 8A) of the second cylindrical handle end cap, 
the second bore hole (see annotated in FIG. 8A) of the second cylindrical handle end cap runs between the cylindrical exterior face (see annotated in FIG. 8A) and the central axis (see annotated in FIG. 8A) of the second cylindrical handle end cap (see FIG. 8A), 
the first band arm (first pin 70) is attached to the first cylindrical handle end cap (first handle extension 64) by slotting a first end (first end of the first pin 70, see annotated in FIG. 8A) of the first band arm (first pin 70) through the second bore hole (see annotated in FIG. 8A) of the first cylindrical handle end cap (first handle extension 64), and 
the second band arm (second pin 70) is attached to the second cylindrical handle end cap (second handle extension 64) by slotting a first end (first end of the second pin 70) of the second band arm (second pin 70) through the second bore hole of the second cylindrical handle end cap (second handle extension 64).

Regarding claim 7: Dovner et al discloses wherein
the first notch (the hole on the first end of the center shaft that allow the pin 70 to pass through, see annotated in FIG. 8A), and 
the second notch (the hole on the first end of the center shaft that allow the pin 70 to pass through, see annotated in FIG. 8A) are disposed at a first side of the center shaft (steel core 60).

Regarding claim 9: Dovner et al discloses wherein 
the handle tube (knurled center segment 62; as shown in FIG. 8A, the knurled center segment 62 has a plurality of black crossed regions and a plurality of while regions, see annotated in FIG. 8A) includes a first circumferential grip region (the while region of center segment 62, see annotated in FIG. 8A) and a second circumferential grip region (the black crossed lines region of center segment 62, see annotated in FIG. 8A) on an exterior circumferential surface (see annotated in FIG. 8A) of the handle tube.

    PNG
    media_image4.png
    719
    1286
    media_image4.png
    Greyscale


Regarding claim 10: Dovner et al discloses wherein
the first circumferential grip region (the while region of center segment 62, see annotated in FIG. 8A) is a level surface, and 
the second circumferential grip region (the black crossed lines region of center segment 62, see annotated in FIG. 8A) is characterized by a pattern of straight, angled, crossed lines, or a combination thereof.

Regarding claim 11: Dovner et al discloses wherein
the second circumferential grip region (the black crossed lines region of center segment 62 at each end of the handle tube, see annotated in FIG. 8A) is disposed at both the first end (see annotated in FIG. 8A) and the second end (see annotated in FIG. 8A) of the handle tube, and 
the first circumferential grip region (the while region of center segment 62 at the middle portion of the handle tube, see annotated in FIG. 8A) is disposed between the first and second end portions (see annotated in FIG. 8A) of the handle tube (see FIG. 8A).

Regarding claim 13: Dovner et al discloses the solid metal center shaft (steel core 60; steel core 60 is made of metal) is made of a metal or metal alloy.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable Dovner et al (US 2005/0113222) in view of Poole (US 2016/0287929 A1), and further in view of Chen (US 8,033,964 B1). 
Regarding claim 3: Dovner et al in view of Poole teach the invention as substantially claimed, see above.
Dovner fails to disclose a first handle bearing comprising a first hollowed cylindrical piece having an inner circumferential surface and an outer circumferential surface; and a second handle bearing comprising a second hollowed cylindrical piece having an inner circumferential surface and an outer circumferential surface, wherein the first end portion of the solid metal center shaft is fitted through the first handle bearing with the solid metal center shaft contacting the inner circumferential surface of the first handle bearing, the second end portion of the solid metal center shaft is fitted through the second handle bearing with the solid metal center shaft contacting the inner circumferential surface of the second handle bearing, and the longitudinal interior bore of the handle tube encapsulates and makes frictional contact with the outer circumferential surface of both the first and second handle bearings.
Chen teaches an exercise device having a first handle bearing (Chen, first bearing 15) comprising a first hollowed cylindrical piece (Chen, see annotated in FIG. 1) having an inner circumferential surface (Chen, see annotated in FIG. 3) and an outer circumferential surface (Chen, see annotated in FIG. 3); and a second handle bearing (Chen, second bearing 15) comprising a second hollowed cylindrical piece (Chen, see annotated in FIG. 3) having an inner circumferential surface (Chen, see annotated in FIG. 3) and an outer circumferential surface (Chen, see annotated in FIG. 3), wherein the first end portion (Chen, see annotated in FIG. 3) of the solid metal center shaft is fitted through the first handle bearing (Chen, first bearing 15) with the solid center shaft (rod 2) contacting the inner circumferential surface (Chen, see annotated in FIG. 3) of the first handle bearing (Chen, first bearing 15), the second end portion (Chen, see annotated in FIG. 3) of the solid center shaft (rod 2) is fitted through the second handle bearing (Chen, second bearing 15) with the solid center shaft (rod 2) contacting the inner circumferential surface (Chen, see annotated in FIG. 3) of the second handle bearing (Chen, second bearing 15); and the longitudinal interior bore (Chen, see annotated in FIG. 3) of the handle tube (Chen, the handle tube is interpreted to include tube 1 and reception member 12) encapsulates and makes frictional contact with the outer circumferential surface (Chen, see annotated in FIG. 3) of both the first and second handle bearings (first and second bearings 15).

    PNG
    media_image5.png
    690
    871
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    710
    1115
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow handle tube of Dovner in a configuration as taught by Chen and having the bearings in order to allow the hollow handle tube of Dovner to rotate about the solid center shaft.

Regarding claim 4: Dovner et al further disclose a first outer washer (Dovner et al, first O-ring 66) fitted onto the first end portion (Dovner et al, see annotated in FIG. 3) of the solid metal center shaft (Dovner et al, steel core or shaft 60); and 
a second outer washer (Dovner et al, second O-ring 66) fitted onto the second end portion (Dovner et al, see annotated in FIG. 3) of the solid metal center shaft (Dovner et al, steel core or shaft 60), wherein 
a first face of the first outer washer (Dovner et al, a first face of the first outer washer is the right side of the first O-ring 66 facing toward the handle tube) is juxtaposed against an end face (Chen, see annotated in FIG.3) of the first hollowed metal cylindrical piece (Chen, see annotated in FIG.3) of the first handle bearing (Chen, first bearing 15), 
a second face of the first outer washer (Dovner et al, a second face of the first outer washer is the left side of the first O-ring 66 facing toward the end of the steel core 60), which opposes the first face of the first outer washer (Dovner et al, the left side is opposed with the right side of the first O-ring 66), is juxtaposed against the first end face of the first cylindrical handle end cap (Dovner et al, end face of the first handle extensions 64), 
a first face of the second outer washer (Dovner et al, a first face of the second outer washer is the left side of the second O-ring 66 facing toward the handle tube) is juxtaposed against an end face (Chen, see annotated in FIG.3) of the second hollowed metal cylindrical piece (Chen, see annotated in FIG.3), and 
a second face of the second outer washer (Dovner et al, second O-ring 66), which opposes the first face of the second outer washer, is juxtaposed against the first end face of the second cylindrical handle end cap (Dovner et al, end face of the second handle extensions 64) of the second handle bearing (see claim objection above).

Claims 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222), in view of Poole (US 2016/0287929 A1), and further in view of Allen et al. (US 2017/0188649 A1), and further in view of Davis (US 2018/0326245 A1). 
Regarding claim 12: Dovner et al in view of Poole teach the invention as substantially claimed, see above.
Dovner fails to disclose the band arm (Dovner, retention pin 70) is made of metal.
Allen et al. in a pertinent art because it pertains to pins for securing objects teaches a band arm (Allen et al, retention pin, Para [0044] “A pin, retention pin, or stop member 130 may be formed of metal, plastic, or other suitably strong material”) is made of metal.
It would have been obvious to one of ordinary skill in the art to modify the material of the band arm 70, as disclosed in Dovner, to be metal, as taught in Allen et al., for the purpose of stronger structural integrity of the band arm.
 
Dovner et al in view of Poole, and further in view of Allen teach wherein
the first band arm (Dovner, first retention pin 70) is made of metal (Allen et al, retention pin, Para [0044] “A pin, retention pin, or stop member 130 may be formed of metal, plastic, or other suitably strong material”) and,
the second band arm (Dovner, second retention pin 70) is made of metal (Allen et al, retention pin, Para [0044] “A pin, retention pin, or stop member 130 may be formed of metal, plastic, or other suitably strong material”).

Regarding claim 16: Dovner further disclose a third portion (Dovner et al, see annotated in FIG. 10B) of the elastic band (Dovner et al, elastic tube assembly 12) is received by a portion of a base (hook 10 of engaging member 9, Dovner et al, see annotated in FIG. 10B), thereby coupling the exercise bar to the base (Dovner et al, an engaging member 9) through the elastic band (Dovner et al, elastic tube assembly 12). 

    PNG
    media_image7.png
    802
    761
    media_image7.png
    Greyscale


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222) in view of in view of Poole (US 2016/0287929 A1)
Regarding claim 14: Dovner et al in view of Poole teach the invention as substantially claimed, see above.
Dovner fails to disclose the solid metal center shaft (steel core 60) or the handle tube is made of austenite steel, martensitic steel, ferritic steel, a nickel alloy, or a high-strength low-alloy steel.
Sato et al, in a pertinent art because it pertains to an exercise device having a solid metal shaft and materials thereof, teaches a shaft is made of austenite steel, martensitic steel, ferritic steel, a nickel alloy, or a high-strength low- alloy steel. (Para [0056], “the distribution of retained austenite is good for improvement of toughness of steel shaft”)
It would have been obvious to one of ordinary skill in the art to modify the solid metal center shaft or the handle tube, as disclosed Dovner, is made of austenite steel, martensitic steel, ferritic steel, a nickel alloy, or a high-strength low- alloy steel, as taught in Sato et al. for improvement of toughness of the center shaft or the handle tube.

Regarding claim 15: Dovner et al further disclose the solid metal center shaft (Dovner et al, steel core 60) is made of a different metal material than that of the handle tube (Dovner et al, optional knurled aluminum center segment 62) (Dovner et al, the center shaft 60 is made of steel while the handle tube 62 is made of aluminum; Para [0045] “FIG. 8A illustrates the bar 52 (without plates 50), which is comprised of a steel core or shaft 60 about which are disposed an optional knurled aluminum center segment 62 and two optional, removable handle extensions 64 for performing wide armed bench presses.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222) in view of Poole (US 2016/0287929 A1), and further in view of Sewitch, JR. et al. (US 2005/0113218 A1). 
Regarding claim 17: Dovner et al in view of Poole teach the invention as substantially claimed, see above.
Dovner fails to disclose the handle tube (Dovner et al, knurled aluminum center segment 62) is between 40 centimeters and 80 centimeters in length, and the handle tube (Dovner et al, knurled aluminum center segment 62) has a diameter of between 3 centimeters and 5 centimeters.  
Sewitch, JR.  et al teach an analogous exercise device having the handle tube (Sewitch  JR. et al, tubular components 44) is between 40 centimeters and 80 centimeters in length (Sewitch JR. et al, Para [0064], “the length of the shaft is about 60 inches, the length of the tubular units are about 20 inches”, the length of tubular unit 44 is 20 inches which is approximately 50 cm), and the handle tube (Sewitch, JR. et al, tubular components 44) has a diameter of between 3 centimeters and 5 centimeters (Sewitch JR. et al, Para [0040], “…the external diameter of the tubular component is 1 inch…”, the diameter of the tubular component 44 is 1 inch which is 2.54 cm).  
It would have been obvious to one of ordinary skill in the art to modify the length and the diameter of the handle tube of Dovner, to be between 40 centimeters and 80 centimeters in length and a diameter of between 3 centimeters and 5 centimeters, as taught in Sewitch JR. et al,, to better fit the hand of the user. 

Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222) in view of Poole (US 2016/0287929 A1), and further in view of Carbone et al (US 2015/0190679 A1). 
Regarding claim 18: Dovner et al in view of Poole teach an exercise kit comprising: the exercise bar of claim 1.
Dovner further disclose the first and second band arm 70 and the elastic band (Dovner, first and second elastic tubes 12), and a base (Dovner,i.e., the base having a hook to attach the elastic bands between the bar and the base).
Dovner et al does not disclose that the base has a bottom face including a groove whereby the elastic band can be fit into the groove of the base.
Carbone, however, in an analogous art of exercise devices having a platform attachable to elastic resistance bands, teaches a base (Carbone, platform 100) having a bottom face, wherein the bottom face includes a groove (Carbone, see annotated in FIG. 6A); and one or more elastic bands (Carbone, flexible elements 410 and 490), wherein each respective elastic band (Carbone, flexible elements 410 and 490) in the one or more elastic bands (Carbone, flexible elements 410 and 490) is configured to removably couple the base (Carbone, platform 100)  to the exercise bar by fitting the respective elastic band (Carbone, flexible elements 410 and 490)  into the groove of the base (Carbone, platform 100). (Carbone, see FIG. 6A) 
It would have been obvious to one of ordinary skill in the art to modify the base of Dovner, to have grooves as taught in Carbone, in order to removably couple respective elastic bands into the groove of the base and through the first and second arm band 70 in order to allow the user to exercise (pulling) while standing on the base.

Regarding claim 20: Dovner further disclose a first elastic band (Dovner, first elastic tube 12) in the one or more elastic bands (Dovner, elastic tubes 12).
Dovner et al fails to disclose the resistance band has a thickness of at least 1 cm and a length of between 100 cm and 220 cm.
Carbone teach the resistance band having a thickness of at least 1 centimeter and a length of between 100 centimeters and 220 centimeters when the first elastic band is in an unextended state. (Carbone, Para [0080], “The flexibility of the tubes is such that they can be grasped by a user and pulled to perform exercises, and they will rebound back to their original state. The length of the tubes is from 6 inches to 120 inches (15.2 to 304.8 cm), with a preferred length range of 24 inches to 90 inches (61.0 to 228.6 cm)”)
It would have been obvious to one of ordinary skill in the art to modify the elastic band, as disclosed in Dovner et al, to have a thickness of 1 cm and a length of between 100 cm and 220 cm for providing the flexibility of the tubes is such that they can be grasped by a user and pulled to perform exercises.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222 A1) in view of Poole (US 2016/0287929 A1)
Regarding claim 21: Dovner et al in view of Poole teach the invention as substantially claimed, see above.
Dovner in view of Poole fails to explicitly teach wherein the first hook region (Poole, first hooks 212) comprises an open form shape comprising a gap configured to receive the elastic band (Poole, Para [0028] “attaching cords or bands using attachment hooks or rings 212 that may be directly bolted or connected to the base 202 or connected through pins or posts 210”).
It would have been obvious to one of ordinary skill in the art to modify the hook region, as taught in Dovner et al in view of Poole, to comprise an open form shape comprising a gap configured to receive the elastic band because it is obvious and well know that all hook region has an open form shape and a gap configured to receive an object or a member.

Examiner’s note
The reference Jaquish (D 778,374 S) disclose an exercise bar wherein the exercise bar comprises a handle, a center shaft exposing a first end portion at a first end of the handle and a second end portion at a second end of the handle, a first band arm having a first hook region configured to receive a first portion of the elastic band and a second band arm having a second hook region configured to receive a second portion of the elastic band. 

    PNG
    media_image8.png
    778
    422
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record Dovner et al (US 2005/0113222), Hao (US 2018/0036580 A1), Mok (US 2008/0081747 A1), Sewitch et al (US 2005/0113218 A1), David (US 2018/0326245 A1), Christie (US 2016/0038781 A1), Sato et al (US 2008/0242438 a1) fails to teach or render obvious an exercise bar in combination with all of the elements and structural and functional relationships as claimed and further including the locking pin locks the first end of each arm bands to the respective cylindrical handle end cap by insertion through both the third bore hole of the respective cylindrical handle end cap and the respective bore hole of the first end of each arm bands; each end portion of the center shaft include a notch that receives first end of each arm bands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments:
Applicant respectfully notes, as amended November 13, 2020, and acknowledged as pending in this Application by the Final Office Action mailed March 19, 2021, independent claim 1 requires a solid metal center shaft that longitudinally rotates independent of a handle tube. However, the Office Action's analysis of the claimed invention against Dovner under Section 102 is entirely devoid of this claimed feature. In fact, the Office Action admits at page 18 that Dovner is silent regarding the claimed feature of the solid metal center shaft that longitudinally rotates independent of the handle tube. Thus, Dovner does not teach or suggest each and every limitation of the present disclosure.
The extent that the rejection is applied to the claims as amended regarding a hook region and/or a notch, Applicant respectfully disagrees. The Office Action at pg. 20 contends that Dovner further teaches a hook region via a curved portion of the first retention pin 70. However, as a hook the claimed feature is utilized for catching hold of or hanging things on. See Merriam-Webster, 2022, "Definition of hook," available at www.merriam-webster.com/dictionary/hook (Accessed March 2, 2022). In contrast, Dovner discloses a bar retention pin to secure a handle extension, and is otherwise silent regarding a hook feature. As such, Dovner does not teach or suggest the hook region, as required by the claimed invention.
Furthermore, the Office Action at pg. 12 contends that Dovner discloses a notch via "the hole on the first end of the center shaft that allows the pin 70 to pass through." However, this alleged notch of Dovner does not receive a band arm for supporting an elastic band, as required by the claimed invention, but rather receives the bar retention pin for securing the handle extension to the shaft. As such, Dovner does not teach or suggest the notch, as required by the claimed invention. Thus, Dovner does not teach or suggest each and every limitation of the present disclosure.
Examiner’s response: 
The Examiner disagreed with the Applicant because claim 1, submitted on November 13, 2020, did not disclose the limitation “wherein the solid metal center shaft longitudinally rotates independent of the handle tubes”. Therefore, the Office Action, sent on March 19, 2021 does not require to reject the limitation “wherein the solid metal center shaft longitudinally rotates independent of the handle tubes”. Further, the Examiner disagreed with the Applicant because Dovner teach the limitation “wherein the solid metal center shaft longitudinally rotates independent of the handle tubes”. Specifically, Dovner teach wherein the solid metal center shaft longitudinally rotates independent of the handle tubes (Dovner, since the center segment 62 can be used independent with the center shaft, the user is capable to rotate the center segment 62 independently of the handle tube, Para [0045] “Center segment 62 may be used independent of the handle extensions in configurations of the exercise system enabling abdominal exercises, as described below and with reference to FIGS. 9A and 9B.”). (see claim 1 rejection above)
The Applicant’s arguments regarding “the first band arm comprising a first hook region that removably receives a first portion of an elastic band” and “the second band arm comprising a second hook region that removably receives a second portion of the elastic band” are no longer valid because there is a new rejection with a new references. Specifically, Jaquish (US D778,374 S) teach the first band arm (Jaquish, see annotate in FIG.2) comprising a first hook region (Jaquish, see annotate in FIG.2) that removably receives a first portion (Jaquish, see annotate in FIG.2) of an elastic band and the second band arm (Jaquish, see annotate in FIG.2) comprising a second hook region (Jaquish, see annotate in FIG.2) that removably receives a second portion (Jaquish, see annotate in FIG.2) of the elastic band. Additionally, Dovner in view of Poole teach the first band arm (Poole, the first band arm include a first pin 210 and first hooks 212, see annotated in FIG.2, Para [0028] “attaching cords or bands using attachment hooks or rings 212 that may be directly bolted or connected to the base 202 or connected through pins or posts 210”) comprising a first hook region (Poole, first hooks 212, Para [0028] “attaching cords or bands using attachment hooks or rings 212 that may be directly bolted or connected to the base 202 or connected through pins or posts 210”) that removably receives a first portion of an elastic band (Poole, the first end of the cord or the band is attached/ detached to the hooks 212); the second band arm (Poole, the second band arm include a second pin 210 and second hooks 212, see annotated in FIG.2, Para [0028] “attaching cords or bands using attachment hooks or rings 212 that may be directly bolted or connected to the base 202 or connected through pins or posts 210”) comprising a second hook region (Poole, second hooks 212 Para [0028] “attaching cords or bands using attachment hooks or rings 212 that may be directly bolted or connected to the base 202 or connected through pins or posts 210”) that removably receives a second portion of the elastic band (Poole, the second end of the cord or the band is attached/ detached to the hooks 212).
The Examiner disagrees with the Applicant’s argument regarding the hole on the first end of the center shaft that allows the pin 70 to pass through. Dovner teach a first band arm (Dovner, first bar retention pin 70; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”) received by a first notch (Dovner, the hole on the first end of the center shaft that allow the pin 70 to pass through, see annotated in FIG. 8A) at the first end (Dovner, see annotated in FIG. 8A) of the solid metal center shaft. Dovner in view of Poole teach a pin with a hook that is configured to receive a portion of the elastic band. (see claim rejection above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784         

                                                                                                                                                                                               /LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784